UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7314



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


AKEEM ALIN-NAFIS ABDULLAH-MALIK, a/k/a Akeem
Abdul Malik,

                                            Plaintiff - Appellant.


                            No. 04-7315



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


AKEEM ALIN-NAFIS ABDULLAH-MALIK, a/k/a Akeem
Abdul Malik,

                                            Defendant - Appellant.


                            No. 04-7316



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
AKEEM ALIN-NAFIS ABDULLAH-MALIK, a/k/a Akeem
Abdul Malik,

                                             Defendant - Appellant.


Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-01-398; CA-03-672-1)


Submitted:   February 9, 2005           Decided:   February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Akeem Alin-Nafis Abdullah-Malik, Appellant Pro Se.     Lawrence
Patrick Auld, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

           In these consolidated appeals, Akeem Alin-Nafis Abdullah-

Malik seeks to appeal the district court’s judgment adopting the

magistrate judge’s report and recommendation and denying relief on

his 28 U.S.C. § 2255 (2000) motion and the magistrate judge’s order

denying the post-judgment motion to amend the § 2255 motion.

           An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude Abdullah-Malik has not made the requisite

showing.   Accordingly, as to all the appeals, we deny certificates

of appealability and dismiss the appeals.*          We dispense with oral



      *
      This court lacks jurisdiction to directly review a magistrate
judge’s order absent consent. Accordingly, No. 04-7316, in which
Abdullah-Malik seeks to appeal the magistrate judge’s order denying
his motion to amend, is dismissed for lack of jurisdiction.

                                   - 3 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 4 -